Citation Nr: 0019103	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-27 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for allergy related 
disease, including chronic sinusitis, allergic rhinitis/hay 
fever, and a skin disorder.

3.  Whether there is new and material evidence to reopen a 
claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from December 1942 
to July 1953.  His awards and decorations include the Legion 
of Merit, with no awards or decorations specific to combat.  

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
March 1999, following testimony by the appellant before a 
traveling member of the Board, sitting at Phoenix, Arizona, 
in January 1999.  The case has been returned to the Board for 
further appellate consideration.

In the March 1999 remand, it was noted in passing that if the 
appellant was seeking service connection for a skin disorder, 
separate and apart from any disorder allergy related, he must 
specifically make that a claim with the RO.  The appellant in 
response, in April 1999, commented on the manifestations of 
his skin problem, and noted that the intense itching was a 
nuisance but was not debilitating as the asthma symptoms, 
"[T]herefore, to facilitate early closure of my claim, I am 
withdrawing my claim for skin disorder."  Then, in an 
undated subsequent statement, received in August or September 
1999, the appellant reported that the Board had requested 
that he "[D]evelop a separate claim in connection with skin 
disorder related to allergies," and that his remedy was 
"[C]laim for skin condition was dropped."  It appears from 
the above that the appellant may have misinterpreted the 
Board's note.  The Board only intended that the veteran make 
it clear that he was claiming separately that he had a skin 
disorder other than one casually related to allergies.   The 
purpose of such action was to facilitate development of the 
record on all theories of entitlement and to clarify the 
basis for any rating determinations for due process purposes.  
Since the Board does not construe the veteran's submissions 
as clearly withdrawing a claim for a skin disorder as party 
of his allergy related disabilities, the Board will continue 
to include the skin disorder as part of the allergy claim.

In August 1995 the appellant included in his claim for 
disability benefits, service connection for residuals of a 
right eye injury, previously denied in February 1989.  In a 
February 20, 1997, statement he "decided to withdraw my 
compensation claim for trauma to my right eye while in the 
service."  A statement dated August 18, 1999, recounted 
injury to the right eye in January 1947, and the problems 
with his eye since that time.  Accompanying the statement was 
"Supporting Evidence."  The appellant was informed by the 
RO, February 15, 2000, that there had been prior denial of 
service connection for right eye injury, and that to reopen 
his claim new and material evidence needed to be submitted to 
reopen his claim.  The appellant submitted a statement 
concerning several issues, including his eye injury, in 
February 2000, followed by two other statements concerning 
his eye claim, and evidence submitted, dated in February 
2000.  The RO February letter to the appellant was not a 
formal rating determination, as it merely pointed out the 
prior denial, and the kind of evidence necessary to reopen 
his claim.  Therefore, his subsequent statements cannot be 
construed as a NOD.  It would appear that the RO needs to 
provide the appellant with a formal rating action on new and 
material evidence to reopen his claim for residuals of right 
eye injury.  This is an issue separate and apart for the 
issues developed for appeal, and the Board will not consider 
it at this time.  The right eye issue is referred back to the 
RO for action deemed appropriate.

The requirements for a CUE (clear and unmistakable error) 
claim were provided to the appellant in the March 1999 
remand.  In an undated statement, apparently received in May 
1999, the appellant set forth specific arguments that he 
believed met the requirements for a CUE claim concerning the 
denial of benefits in February 1989.  The claim of CUE, in 
the prior denial of asthma, was denied by rating action in 
February 2000.  A copy of that rating determination was 
provided to the veteran in correspondence dated February 15, 
2000.  Subsequent statements from the appellant, do not refer 
to the CUE, and absent a NOD, this issue is not before the 
Board at this time.  38 C.F.R. § 20.200 (1999). 

The issues of entitlement to service connection for allergy 
related disease, including chronic sinusitis, allergic 
rhinitis/hay fever, and a skin disorder, and whether there is 
new and material evidence to reopen a claim of service 
connection for asthma, are the subject of a remand contained 
herein.  


FINDINGS OF FACT

1.  Flat feet were not reported when the veteran's physical 
condition was described as good in August 1944.

2.  Mildly symptomatic flat feet were first noted in service 
in April 1953, with a reported 11-year history.

3.  The evidence of record is evenly balanced as to whether 
flat feet pre-existed service, or even assuming pre-service 
existence, whether the condition increased in severity in 
service.


CONCLUSION OF LAW

Flat feet were incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A service medical record in April 1953 noted bilateral pes 
planus.  The appellant has testified that the flat feet were 
not reported in his Enlisted Record in August 1944 and that 
subsequent events resulted in the pes planus.  There is also 
medical evidence of current pes planus.  Pes planus is among 
the limited number of disabilities that a lay party is 
competent to identify by lay evidence.  On the basis of the 
current case law, which requires that this evidence be 
presumed to be true for the limited purpose of establishing a 
well-grounded claim, his claim for service connection for 
bilateral flat feet must be presumed to be plausible, and 
thus well grounded.   King v. Brown, 5 Vet. App. 19 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
further finds that the RO has amply discharged the duty to 
assist under 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served ninety 
(90) days or more during a period of war and a chronic 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime service after December 31. 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1999).


Factual Background

The claims folder appears to contain only partial service 
medical records.  There is no record of an examination at the 
time of entry into service.  His Enlisted Record shows 
enlistment or induction December 3, 1942.  It then notes his 
attendance at Specialized Pilot Training School, completing 1 
year, 8 months and 1 day of service for longevity pay, with 
no prior service.  His physical condition was "Good" at 
discharge August 3, 1944.  There was no section showing 
clinical evaluation of any system.  His period of active duty 
was reportedly from February 20, 1943 to August 3, 1944.  He 
was discharged as an Aviation Cadet, to accept commission as 
a 2nd Lieutenant.  The file also contains a DD 214 showing 
entry into active service on August 5, 1944, and separation 
on July 31, 1953.  His current active service was 8 years, 11 
months and 27 days, with other service of 1 year 7 months and 
28 days, and total net service of 10 years 7 months and 25 
days.  His rank was Captain, and date of rank was August 5, 
1947.  On annual examination in April 1953, clinical 
evaluation of the feet revealed 1st degree pes planus, 
bilateral, NS (not significant).  In the medical history, 
"[M]ildly symptomatic flat feet for past 11 years," was 
noted.  The appellant was shown to be a Captain.  An 
Honorable Discharge certificate dated December 10, 1958, 
reflects that the appellant was a major in the reserves.  

The appellant's original claim for disability benefits in 
January 1988 made no reference to flat feet, and there was no 
reference to flat feet on examination by the VA in August 
1988.  

In November 1992, the appellant requested a copy of his 
claims folder.  In August 1995 he filed a claim for 
disability benefits, to include service connection for flat 
feet.  In a statement in September 1996 he reported that his 
flat feet did not impose a serious problem, after he was 
supplied with arch supports by a flight surgeon in 1952.  

The appellant testified, at a hearing in February 1997, that 
he did not have flat feet when he went into the service, that 
he was seeing a podiatrist for heel pain, and he would get a 
statement from his treating podiatrist for current evidence 
of flat feet.  He reported that his flat feet were bad when 
he came back from Korea, and he was provided a prescription 
for custom arch supports and he had 2 pair made.  He 
indicated that he had heel pain when he played golf or walked 
for "more than just a little bit."  According to the 
appellant, the podiatrist believed that the heel pain was 
related to his flat arches, Transcript (T.) pp. 2, 9, and 10. 

B. W., D.P.M., reported on March 6, 1997, that the appellant 
was being treated for painful pes planus.  Dr. W., in another 
statement of April 16, 1997, noted the appellant's various 
foot problems, including pes planus deformity.  

In his September 1997 substantive appeal, the appellant 
reported that his discharge physical on August 1944 did not 
note flat feet, that he did not have flat feet or he would 
not have been accepted for pilot training, and that flat feet 
were noted on his separation physical July 31, 1953.  He 
stated that his flat feet began in 1947, and he received 
treatment and arch supports.  He was also provided arch 
supports in 1951.  The appellant maintained that his flat 
feet have continued to bother him over the years, becoming 
worse since service.  Current treatment was noted.  

In a statement in November 1997 the appellant reported that 
the 11 years noted in the April 1953 physical report inferred 
that he incurred flat feet in 1942 and not before, and that 
the examiner did not say that that he had flat feet prior to 
active duty "and the eleventh year dates back to 1942."  
Further the examiner obviously did not know when he incurred 
flat feet or he would have said so, "and therefore his 
statement is presumptuous."  The veteran maintained that he 
was in the enlisted reserve since mid-April 1942, when he 
passed a flight physical and was inducted, so for nine months 
he was on active duty in 1942, "the year his flat feet 
incurred."  He believed that his flat feet were caused by 
dropping to the ground from the forward hatch of B-17 
bombers, which he flew "nearly every day and twice a day for 
eight months" when he was an instructor pilot.  He also flew 
the A-26 for a year and a half, where the first step was 36 
inches off the ground.  The appellant believed that the 
conclusion that flat feet were incurred before service was a 
ploy to make him prove aggravation, which would be impossible 
since individual treatment records in service were destroyed.  
In subsequent statements in November 1997, he asserted that 
the evidence for his flat feet claim was more than just in 
equipoise required for him to prevail.

The appellant, in a statement in November 1997, indicated 
that the United States Court of Veterans Appeals (United 
States Court of Appeals for Veterans Claims, effective March 
1, 1999), had instructed the VA to give weight to character 
of service.  He recited his history as an officer in the 
military, pointing out that he was promoted to Captain in 
July 1950, after only 3 years in grade as a 1st Lieutenant, 
and that he was promoted to Major with only 3 years in grade 
instead of the 7 year minimum, and that he was offered an 
indefinite appointment to active duty reserve officer status, 
in lieu of a 5 year term.  

The appellant provided another statement in September 1998, 
again advancing arguments previously presented for his pes 
planus claim.  He pointed out that continuity of 
symptomatology could establish service connection, and that 
the doctrine of reasonable doubt had not been applied.  

In Travel Board hearing testimony in January 1999, the 
appellant reported that receiving treatment for his flat feet 
in Korea, and described the problems he was now having with 
his feet.  He also recalled the 3 foot drop to the ground 
from B-17's, which he frequently flew, as a basis for his 
flat feet, and that the examiner in 1953 did not ask him 
about his feet, T. pp. 28-30.

Dr. R. Q., evaluated the appellant in January 1999.  History 
as provided by the appellant was to the effect his bilateral 
foot problems began in 1947 when he was required to jump of 
the wing of a grounded airplane as it began to catch fire.  
He landed on his right hip and noted immediate pain in the 
right leg.  While fleeing he hyperextend his left ankle and 
had problems with that foot every since.  He felt he that he 
suffered flat feet secondary to that incident.  He then 
described his foot problems since service.  Examination 
showed the forefoot to be in approximately 5 degrees of 
valgus position bilaterally.  During evaluation of his gait 
it was noted that he had mild mid-foot collapse.  X-ray 
studies of the left foot revealed moderate spurring at the 
insertion of the Achilles tendon, plantar fascia, peroneus 
brevis tendon.  The assessments were calcaneal spurs, left; 
plantar fasciitis by history; leg cramps by history, 
bilateral; and minimal pedis planovalgus condition during 
gait.

In April 1999, the appellant submitted a copy of his orders 
dated July 28, 1953, assigning him, as a Captain, to a "non-
affiliated reserve section."  He was notified to appear for 
a physical in 1955 at McDill Air Force Base, Tampa, Florida, 
but instead submitted a physical he had a couple of weeks 
before, and this was accepted as satisfactory.  He did not 
recall the name of the examining physician, and only saw him 
once.  

The appellant's spouse, in a statement in May 1999, reported 
that in 1977 the appellant's problems included leg cramps and 
sore feet.

The appellant, in a statement in February 2000, noted that 
the findings by an unbiased foot specialist coincided with 
his sworn testimony, that he was in service for a total of 11 
years and 4 months, and that the discharge physical exam in 
April 1944 did not reveal flat feet.


Analysis

The determining questions in regard to the appellant's claim 
for service connection for pes planus is whether the April 
1953 medical history note that the appellant had mildly 
symptomatic flat feet for the past 11 years is sufficient 
both to establish the pre-service existence of the disorder 
and to demonstrate that it did not increase in severity in 
service.  For the reasons set forth below, the Board 
concludes that the April 1953 entry is not of such probative 
weight as to clearly weigh the evidence against the claim. 

The RO construed the medical history note of the existence of 
pes planus for 11 years, as demonstrating that pes planus 
existed prior to service, and found that there was no 
evidence to show aggravation during service.  This is not an 
unreasonable interpretation of the medical history or the 
record.  The veteran has countered this determination with 
evidentiary assertions concerning both the dates of his 
military service and his medical history.  His arguments that 
he was in active service during most of 1942 are not simply 
unsupported, but are rebutted by the service department 
records.  His military records do not show active duty until 
December 1942, and the August 1944 documents his active 
service for pilot training, with no other prior service.  
Further his July 1953 DD 214 report of his active service 
does not support any active duty prior to December 1942.  The 
Board notes in passing that the RO has attempted on several 
occasions to secure additional military records for the 
appellant, with no success.  

While the Board does not doubt the veteran's good faith 
belief in the validity of his claim, the Board must point out 
that the veteran's own statements as to his medical history, 
made many decades after the event, have contained numerous 
inconsistencies.  He has variously attributed the onset of 
pes planus to repetitive episodes of trauma from mounting or 
dismounting from certain aircraft types, such B-17s or A-26s.  
Alternatively, he has represented that the pes planus arose 
from one specific episode of trauma in 1947 when the jumped 
down from an aircraft.  The appellant also has argued that he 
was prescribed arch supports for his pes planus in 1947 and 
again in 1951.  There was no contemporaneous report that arch 
supports had ever been prescribed for pes planus in the 
medical history in 1953.  The recently reported history of 
prescribed arch supports would also appear to be at odds with 
the fact that the examiner in 1953 described the pes planus 
as "mildly" symptomatic and not significant.  Therefore, if 
the Board had only to contemplate the veteran's evidentiary 
assertions concerning these remote events, the Board would be 
compelled as the fact finder to discount severely their 
probative value.  See Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  

Ultimately, however, the Board finds that the most credible 
evidence of record is the contemporaneous evidence contained 
in the available service medical and administrative records 
and that this evidence is in equipoise.  There is no 
examination for entry into service of record and thus the 
presumption of soundness is not for application.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).  The fact remains, however, 
that there is at least one record dated in 1944 that reports 
the veteran's physical condition at that time was "good."  
While obviously there is no indication that this assessment 
was based upon a careful physical examination, there really 
is no evidence of the existence of flat feet prior to April 
1953.  The only basis thus to find that pes planus was not 
incurred or aggravated in service would be to hold that the 
medial history recorded in April 1953 established the pre-
service existence of the disability and that the disability 
underwent no increase in severity in service.  In the Board's 
view, this entry is not shown to be so probative as to 
clearly weigh the evidence against the claim.  

A review of the contents of the 1953 medical history does not 
show whether the conclusion was based on medical history as 
provided by the appellant, or other medical information.  
There is no indication of any collateral factors that might 
arguably provide a basis to assign additional weight to the 
conclusion, such as treatment focused expressly on the 
disability or at least the anatomical area, hospitalization 
or repeated outpatient treatment, or any other indicator that 
more than a cursory examination of the history of the 
disability was conducted by the medical provider.  Absent 
some evidence of the factual predicate for this conclusion, 
the Board can not assign the conclusion such heavy probative 
weight as to outweigh clearly the admittedly limited weight 
to be assigned to the reportedly normal status of the 
veterans' feet in August 1944 and the absence of any other 
indication of pes planus prior to April 1953.  Likewise, the 
Board is dubious that the "eleven year" history of the 
existence of the disability recorded in April 1953, 
concerning a serviceman who began recognized active service 
in December 1942, can be accorded such probative weight as to 
show pre-existence rather than incurrence in service.  
Likewise, the lack of decisive weight to be assigned to the 
history in April 1953 leaves open the question of whether the 
level of disability shown in April 1953 was the same level 
that existed prior to service.  Accordingly, the Board finds 
that the credible evidence of record is in equipoise and the 
law mandates that the appellant prevails in such 
circumstances.  38 U.S.C.A. § 5107. 

 
ORDER

Pes planus was incurred in service and the claim is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

In the March 1999 remand, the RO was requested (indented 
paragraph number 3) to adjudicate the issue of whether new 
and material evidence had been submitted to reopen the claim 
for service connection for asthma.  This was not 
accomplished.  

The Court has found that the Board would be in error to 
consider a case in which the RO had not completed the 
development requested in a Board remand, and that where the 
remand orders of the Board are not complied with, the Board 
itself errs if it fails to ensure compliance.  Further, the 
Federal Circuit had further found that the RO acts as an arm 
of the Board in that regard.  Stegall v. West,  11 Vet. App. 
268 (1998); and the consolidated cases of Hamilton v. Brown, 
39 F.3rd 1574 (1994).   Therefore, this due process question 
must be addressed. 

In regard to the claim for service connection for allergy 
related disease, including chronic sinusitis, allergic 
rhinitis/hay fever, and a skin disorder, the Board concludes 
that further development is required.  The medical evidence 
contemporaneous to the claimant's period of service shows a 
history of  "infrequent" episodes of sinusitis for the past 
six years noted at the examination in April 1953.  It 
otherwise contains no clinical indication of any of the 
claimed disabilities due to allergy or asthma.  

While the Board does not doubt that the claimant's 
evidentiary assertions reflect his current sincere 
recollections concerning events in service, his evidentiary 
assertions contain obvious conflicts both internally and with 
other evidence, that must be considered in evaluating their 
accuracy and thus their probative value.  They also contain a 
great many assertions concerning not simply manifestations 
perceptible to a lay party that the veteran is competent to 
report, but also as to the specific medical diagnosis of 
conditions in service that he is not competent to report.  
For example, the veteran supplied a narrative in 1988 that 
maintains that he developed tuberculosis in service, as well 
as "chronic bronchitis."  The record contains numerous 
interpretations of chest x-rays since service.  While a few 
of them have suggested possible indicators of tuberculosis, 
the vast majority does not appear to show any evidence of 
current or past tuberculosis.  Some of them appear to 
expressly rule out the presence of signs of current or past 
tuberculosis.  An October 1988 statement from Dr. Davidson 
recounts the medical history of the claimant as shown in 
records pertaining to treatment in at least 1956 and 1964.  
There is reference influenza, but none of the other disorders 
claimed by findings or history.  The lack of history or 
findings consistent with persistent allergic related 
disability at this time obviously contradicts the lay 
evidence provided many years subsequently of the presence of 
a continuity of symptomatology of such manifestations.  Chest 
x-rays in 1958 and 1964 reportedly were "normal" with no 
"TB" scarring.  A 1991 treatment record contains a history 
that that the veteran had no allergic symptoms as a youngster 
and the onset of asthmatic symptoms was 15 years earlier 
while he was on the coast of South Carolina.  Once again, 
this history is inconsistent with a history of continuous 
allergy symptoms during and since service.

In 1995, the veteran was reporting that the disability he had 
in service was allergic rhinitis, with sinusitis only as one 
facet.  He reported the onset of allergy problems was in 1946 
when he was in Germany.  In 1996, he reported he had 
pneumonia in Germany in 1946.

There is medical evidence of treatment from chronic allergic 
rhinitis and sinusitis with acute superimposed respiratory 
infection in 1972-75.  There is evidence the appellant was 
treated by an allergist in 1986 and 1987 with a diagnosis of 
allergic rhinitis, intermittent sinusitis and bouts of 
asthmatic bronchitis.  Dr. Duvall reported in 1987 that a 
chest x-ray showed mild prominence of the right infrahilar 
marking which had the appearance of scarring rather than 
acute infiltrate.  Dr. Duvall referred to the presence of 
allergic rhinitis that had also taken the form of 
hyporeactive airway disease and asthma, first treated in 
August 1987.

The record contains an opinion from Dr. Bolhack as to the 
onset of allergy disease in service and its progressive 
increase in severity since service.  That opinion, however, 
is based upon the history supplied by the claimant that is in 
material conflict not only with the claimant's prior 
statements of medical history, but also with other evidence 
of record, including the available medical evidence from 
service and the clinical evidence governing approximately the 
first two decades post service.   

With regard to disabilities of allergic etiology, the 
governing regulation provides: 

Diseases of allergic etiology, including 
bronchial asthma and 
urticaria, may not be disposed of routinely 
for compensation purposes as constitutional 
or developmental abnormalities. Service 
connection must be determined on the evidence 
as to existence prior to enlistment and, if 
so existent, a comparative study must be made 
of its severity at enlistment and 
subsequently.  Increase in the degree of 
disability during 
service may not be disposed of routinely as 
natural progress nor as due to the inherent 
nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding on 
the absence of or removal of the allergen are 
generally to be regarded as acute diseases, 
healing without residuals.  The determination 
as to service incurrence or aggravation must 
be on the whole evidentiary showing.  
38 C.F.R. § 3.380 (1999).

In light of the above, the Board believes the further 
development is required to classify the current disabilities 
and assessment the medical probability of when they had their 
onset based upon and accurate medical history.  It would 
appear from the record that current evaluation by an ENT 
specialist and dermatologist could resolve many questions 
related to this claim.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993)

This claim is remanded for actions as follows:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should arrange for the veteran 
to undergo complete examinations by an 
ENT specialist, as well as a 
dermatologist, to determine the existence 
of, and etiology of, chronic sinusitis, 
allergic rhinitis/hay fever, and a skin 
disorder, if any, as allergy related 
diseases.  The claims folder and a 
separate copy of this remand should be 
made available to the examiners prior to 
the examinations.  It is imperative that 
they be afforded a copy of the provisions 
of 38 C.F.R. § 3.380.

Following examination and a review of the 
record, the examiners are requested to 
address the following questions:

(a) Does the veteran have a disability 
falling within any or all of the 
diagnostic categories of chronic 
sinusitis, allergic rhinitis/hay fever, 
or an allergy related skin disorder(s)?  

(b) With respect to each disability 
identified as present in (a), what is the 
degree of medical probability that the 
disability had its onset in service or is 
otherwise causally related to service or 
a disease of service origins?  In 
formulating this opinion, the physicians 
are respectfully requested to consider 
the provisions of 38 C.F.R. § 3.380 
governing disease of allergic etiology.  
Further, they are respectfully requested 
to proceed first on the premise that the 
medical findings and history recorded in 
service and over the first two decades 
post service most accurately represents 
the history of the disability during that 
time period, and in the alternative 
whether a different opinion would be 
warranted if the history of the 
disability was assumed to differ from 
what is reflected in this evidence.  

A complete rationale for any opinion 
expressed must be provided.  If the 
opinion cannot be provided without resort 
to speculation it should so be noted. 

3.  After review of any evidence 
received, the RO should again adjudicate 
the issues on appeal, including whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for asthma.

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



